12‐3662‐cr
     United States v. Diggins



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1          At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 6th day of December, two thousand thirteen.
 4
 5   Present:
 6               DEBRA ANN LIVINGSTON,
 7               SUSAN L. CARNEY,
 8                     Circuit Judges,
 9               JOHN G. KOELTL,
10                     District Judge.*
11   _____________________________________
12
13   UNITED STATES OF AMERICA,
14
15                               Appellee,
16
17                      v.                                          12‐3662‐cr
18
19   MICHAEL DIGGINS,
20
21                     Defendant‐Appellant.
22   _____________________________________


     *
      The Honorable John G. Koeltl, of the United States District Court for the Southern District
     of New York, sitting by designation.
 1   For Appellee:                                 DANIEL  S.  NOBLE  and  DIANE GUJARATI,
 2                                                 Assistant  United  States  Attorneys,  for
 3                                                 Preet Bharara, United States Attorney for
 4                                                 the Southern District of New York, New
 5                                                 York, NY (on submission).
 6
 7   For Defendant‐Appellant:                      EDWARD D. WILFORD, New York, NY (on
 8                                                 submission). 
 9
10         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the sentence imposed by the district court is AFFIRMED. 

12         Defendant‐Appellant Michael Diggins  appeals from a judgment of the United

13   States District Court for the Southern District of New York (Wood, J.), revoking his

14   term  of  supervised  release  and  sentencing  him  to  two  ten‐month  terms  of

15   incarceration, to run consecutively, after Diggins pled guilty to two violations of the

16   conditions of his supervised release.  On appeal, Diggins challenges the procedural

17   and substantive reasonableness of the sentence.  Specifically, Diggins argues that his

18   sentence was unreasonable because the district court failed to analyze the factors

19   listed in 18 U.S.C. § 3553(a), and that it was unduly punitive.  Diggins also claims

20   that the sentence runs afoul of the Eighth Amendment’s prohibition on cruel and

21   unusual punishments.  We assume the parties’ familiarity with the underlying facts,

22   procedural history of the case, and issues on appeal.

23


                                               2
 1   I. Reasonableness

 2          We review sentences for violations of supervised release for reasonableness. 

 3   United States v. Villafuerte, 502 F.3d 204, 206 (2d Cir. 2007).  “Reasonableness review

 4   requires an examination of the length of the sentence (substantive reasonableness)

 5   as  well  as  the  procedure  employed  in  arriving  at  the  sentence  (procedural

 6   reasonableness).”    United  States  v.  Johnson,  567  F.3d  40,  51  (2d  Cir.  2009).    “The

 7   procedural inquiry focuses primarily on the sentencing court’s compliance with its

 8   statutory obligation to consider the factors detailed in 18 U.S.C. § 3553(a), while the

 9   substantive  inquiry  assesses  the  length  of  the  sentence  imposed  in  light  of  the

10   § 3553(a) factors[.]”  United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008)

11   (internal quotation marks, citations, and alteration omitted).  The standard of review

12   for both inquiries is abuse of discretion.  Id.  Further, because Diggins failed to object

13   to the procedural reasonableness of the sentence below, that challenge is subject only

14   to plain error analysis.  See Villafuerte, 502 F.3d at 207.

15          When imposing a sentence for  a  violation of supervised release, a district

16   court is required to consider the factors listed in 18 U.S.C. § 3553(a)(1), (a)(2)(B),

17   (a)(2)(C),  (a)(2)(D),  (a)(4),  (a)(5),  (a)(6),  and  (a)(7),  including  the  nature  and

18   circumstances of the offense, the history and characteristics of the defendant, the


                                                    3
 1   applicable sentencing range, and the need for the sentence imposed.  See 18 U.S.C.

 2   §§  3553(a);  3583(e)(3).    In  reviewing  a  court’s  compliance  with  this  procedural

 3   requirement,  we  “take  a  deferential  approach  and  refrain  from  imposing  any

 4   rigorous requirement of specific articulation by the sentencing judge.”  United States

 5   v. Fleming, 397 F.3d 95, 99 (2d Cir. 2005).  Therefore, absent evidence to the contrary,

 6   we will not assume that the court failed to take into account the relevant statutory

 7   considerations simply because the sentencing judge did not explicitly cite § 3553(a)

 8   or list each of its factors.  See Verkhoglyad, 516 F.3d at 129 (citing United States v.

 9   Fernandez, 443 F.3d 19, 30 (2d Cir. 2006)).     

10         The transcript of Diggins’s sentencing shows that the court was well aware

11   of the nature of Diggins’s violations, Diggins’s history in the criminal justice system,

12   the applicable sentencing range, and the need for the sentence imposed.  During

13   Diggins’s allocution, held immediately prior to sentencing, the court described the

14   nature  of  Diggins’s  violations  and,  during  sentencing,  referred  to  Diggins’s

15   violations  as  “very  serious.”    Diggins,  Diggins’s  counsel,  and  the  government

16   presented the court with details of Diggins’s time on supervised release and his

17   circumstances at home, and Diggins’s counsel admitted that the court was “quite

18   familiar” with Diggins’s history.  In addition, the court explicitly based its sentence


                                                 4
 1   on the “very long time” Diggins had spent in the criminal justice system.  Further,

 2   both Diggins’s counsel and the government referenced the applicable sentencing

 3   range to the court, and the court explicitly referred to the history and characteristics

 4   of the defendant and the need to afford adequate deterrence in sentencing Diggins. 

 5   Thus, the record refutes Diggins’s claim that the court failed to consider properly the

 6   relevant § 3553(a) factors.  We cannot conclude that the district court erred, much

 7   less plainly erred, in its consideration of these factors. 

 8          “In reviewing for substantive reasonableness, we consider the totality of the

 9   circumstances, and reverse only in exceptional cases where the trial court’s decision

10   cannot  be  located  within  the  range  of  permissible  decisions[.]”    United  States  v.

11   Mason,  692  F.3d  178,  181  (2d  Cir.  2012)  (internal  quotation  marks  and  citations

12   omitted).    Diggins’s  sentence  does  not  present  such  a  case.    See  United  States  v.

13   Lifshitz, 714 F.3d 146, 150 (2d Cir. 2013) (per curiam) (affirming two‐year sentence

14   following defendant’s multiple violations of supervised release); Fleming, 397 F.3d

15   at 100 (same).  The court considered the relevant § 3553(a) factors in sentencing

16   Diggins — including his repeated violations of the conditions of his release — which

17   supported the sentence imposed.  The district court noted that Diggins had proven

18   himself  “not  to  be  amenable  to  supervised  release,”  given  his  history  of  serious


                                                   5
 1   violations, and without the “right punishment,” Diggins was unlikely to appreciate

 2   the  gravity  of  his  failure  to  “start  over.”    Indeed,  despite  receiving  a  below‐

 3   Guidelines sentence for his first violation of supervised release — assaulting his

 4   child’s  mother  in  the  presence  of  their  child  —  Diggins  continued  flagrantly  to

 5   violate the conditions of his release.  As such, we have little difficulty concluding

 6   that Diggins’s Guidelines sentence does not “shock[] the conscience” so as to be

 7   deemed substantively unreasonable.  See United States v. Rigas, 583 F.3d 108, 123 (2d

 8   Cir. 2009) (internal quotation marks omitted); see also 18 U.S.C. § 3584 (granting

 9   district courts discretion to impose consecutive sentences). 

10   II. Eighth Amendment

11          We review de novo whether a sentence violates the Eighth Amendment.  See

12   United States v. Varrone, 554 F.3d 327, 331 (2d Cir. 2009).  “The Eighth Amendment

13   forbids only extreme sentences that are grossly disproportionate to the crime[.]” 

14   United  States  v.  Yousef,  327  F.3d  56,  163  (2d  Cir.  2003)  (internal  quotation  marks

15   omitted).  “[O]utside the context of capital punishment, successful challenges to the

16   proportionality  of  particular  sentences  have  been  exceedingly  rare.”    Ewing  v.

17   California, 538 U.S. 11, 21 (2003) (internal quotation marks omitted).  In weighing an

18   Eighth Amendment challenge to a term of imprisonment, we must first “compar[e]


                                                   6
 1   the gravity of the offense and the severity of the sentence.”  Graham v. Florida, 560

 2   U.S. 48, 60 (2010).  In the “rare case in which this threshold comparison leads to an

 3   inference  of  gross  disproportionality,”  we  must  then  “compare  the  defendant’s

 4   sentence with the sentences received by other offenders in the same jurisdiction and

 5   with  the  sentences  imposed  for  the  same  crime  in  other  jurisdictions.    If  this

 6   comparative  analysis  validates  an  initial  judgment  that  the  sentence  is  grossly

 7   disproportionate, the sentence is cruel and unusual.”  Id. (internal quotations marks,

 8   citation, and alterations omitted).  

 9          Diggins “submits” without argument that his is a sentence warranting “full

10   review.”  That is not the case.  Diggins’s sentence falls below the statutory maximum

11   and  within  the  policy  statement  range  issued  by  the  United  States  Sentencing

12   Commission.  See United States v. Caracappa, 614 F.3d 30, 44 (2d Cir. 2010) (“[I]n a

13   noncapital case, it is  exceedingly rare to uphold a claim that a sentence within the

14   statutory limits is disproportionately severe.” (internal quotation marks omitted)). 

15   Moreover, Diggins points to no rationale supporting a finding that his sentence is

16   “grossly disproportionate” to the gravity of his infractions.  Thus, for much the same

17   reasons we rejected his reasonableness challenge, we deem Diggins’s sentence to be

18   constitutionally sound.


                                                 7
 1   III. Conclusion

 2         We  have  considered  Diggins’s  remaining  arguments  and  find  them  to  be

 3   without merit.  Accordingly, we AFFIRM the judgment of the district court. 
 4
 5                                         FOR THE COURT: 
 6                                         Catherine O’Hagan Wolfe, Clerk
 7
 8
 9
10
11




                                              8